Citation Nr: 9934675	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to nonservice-connected burial benefits, 
including a plot or interment allowance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July to November 1977.  
The veteran died in September 1997; the appellant is his 
mother.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision of the RO, which 
denied entitlement to burial benefits.  The Board notes that 
the RO phrased the issue as whether, at the time of his 
death, the veteran had a claim pending which would have 
resulted in entitlement to disability compensation or 
pension.  See 38 C.F.R. § 3.1600(b)(2) (1999).  Inasmuch as 
the underlying benefits sought are burial benefits, the Board 
has recharacterized the issue as noted hereinabove.  

The Board notes that the appellant's representative has 
alleged that a March 1990 rating decision was clearly and 
unmistakably erroneous (CUE) in denying the veteran's 
original claim of service connection for a right knee 
disability.  The representative, however, did not present 
argument as to how a favorable CUE claim would effect the 
current claim for burial benefits.  This issue is referred to 
the RO for clarification and appropriate action.





REMAND

The appellant's representative notes that neither the 
veteran's service personnel records nor any report referable 
to a medical examination performed at the time of his service 
discharge has been associated with the claims folder.  As it 
appears that the veteran had a claim of service connection 
for a right knee disorder pending at the time of his death 
which might have resulted in the grant of disability 
compensation benefits (38 C.F.R. § 3.1600(b)(2)), any 
separation examination report and service personnel records 
should be obtained for review in connection with that claim.  
See Bowey v. West, 11 Vet. App. 106 (1998).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should use all available 
resources to attempt to obtain copies of 
all available service medical records, 
including any separation examination 
report, and the veteran's service 
personnel records.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the appellant's claims.  
All indicated adjudicative action should 
be taken in this regard.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, then she and 
her representative should be issued with 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



